DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on July 21, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 12-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke (JP2005340506, submitted by the applicant) in view of Kazunori (JP2002-237221A, submitted by the applicant), Masahiro (JP2002100842A, submitted by the applicant), Kuniaki (WO2017199824). 
Regarding claim 1, Daisuke, figure, figure 1, 2, and 4, discloses a multilayer substrate comprising: an insulator that includes a first region (regions on both the ends in the figure, which includes wiring portion 26A, 26B) and a second region (L2, region in the middle of the figure) that is thinner than the first region (not disclosed, see explanation below); and a first signal line and a second signal line that are structured to extend across the first region and the second region (signal lines 26A-24A-26B, and , 26A-24B-26B); wherein in a region in which the first signal line and the second signal line face each other: 
line widths of at least a portion of the first signal line and at least a portion of the second signal line in the first region and line widths of at least a portion of the first signal line and at least a portion of the second signal line in the second region are respectively fixed (line width of portion 26A, 2B, is fixed, line width of portion  of 24A, 24B is fixed, see figure); 
distances between the at least a portion of the first signal line and the at least a portion of the second signal line in the first region and in the second region are respectively fixed (see figure, distance between 26A-26A, and 26B-26B is fixed, and the distance between 24A, 24B is fixed); 
the line width of the first signal line and a line width of the second signal line are smaller in the second region than in the first region (see figure); and a distance between the first signal line and the second signal line is smaller in the second region than in the first region (see figure). 
 Kazunori, figure 1, discloses a flexible wiring board with one region thinner that the other region. Kazunori, further discloses, figure 3a-b, with traces with different width (W2, W1).
Masahiro, figure 1-2, discloses a flexible wiring board with region (14), thinner than the other region (11), and line width different in one region than that in the other region.
Kuniaki, figure 1, discloses a flexible substrate with first region (region on both ends), and a second region (region in the middle), including the second region thinner than the first region.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate of Daisuke with second region thinner than the first region, as taught by Kazunori, Masahiro, and , Kuniaki, in order to have desired strength, as well as, flexibility, and to avoid deterioration of transmissions and controlling mismatching of differential impedances.

Regarding claim 2, the modified substrate of Daisuke further discloses wherein the second region is at least partially bent (obvious to have bend region as the substrate thinner in the middle region, as well as, flexible as disclosed by Kazunori, Masahiro, and Kuniaki). 

Regarding claim 12, the modified substrate of Daisuke further discloses
the insulator includes a third region; the second region is thinner than the third region; and the second region is located at a position between the first region and the third region (obvious as disclosed by Daisuke, and Kuniaki, in order to have desired interconnection).

Regarding claim 13, the modified substrate of Daisuke further discloses wherein the first signal line and the second signal line extend to the third region (obvious as disclosed by Daisuke, and Kuniaki, in order to have desired interconnection).

Regarding claim 14, the modified substrate of Daisuke further discloses the insulator is defined by stacking a first layer, a second layer, a third layer, and a fourth layer on each other; the first layer and the fourth layer are provided only in the first region; and the second layer and the third layer are provided in the first region and the second region (obvious as disclosed by Daisuke, and Kuniaki. Additionally, obvious to provide as many layers in order to have desired wiring density).

Regarding claim 15, the modified substrate of Daisuke further discloses wherein the third layer includes the first signal line and the second signal line (obvious view of Daisuke, and  Kuniaki). 

Regarding claim 16, the modified substrate of Daisuke further discloses wherein a first terminal electrode and a second terminal electrode are provided on the first layer (not explicitly disclosed but obvious to provide the electrode on the outer layer for necessary interconnection). 

Regarding claim 17, the modified substrate of Daisuke further discloses
 the first signal line is connected to the first terminal electrode by at least one first interlayer connection conductor; and the second signal line is connected to the second terminal electrode by at least one second interlayer connection conductor (not explicitly disclosed but interlayer connection by via hole (interlayer connection conductor) is old and known in the art.

	Regarding claim 18, the modified substrate of Daisuke further discloses wherein at least one connection electrode is provided on the second layer (obvious to have necessary interconnection).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitayama (US 2011/0126221), figure 1, discloses a differential line with width and distance between line larger in one portion (2), than the other portion (3), in order to control the characteristic impedance (paragraph 0063).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / October 7, 2022